         Case 1:20-cv-02915-PGG Document 11 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                              ORDER

 $141,680.00 IN UNITED STATES                                  20 Civ. 2915 (PGG)
 CURRENCY,

                           Defendant-in-rem.


PAUL G. GARDEPHE, U.S.D.J.:

               On April 14, 2021, the Government filed a motion to strike Lance Steglich’s

verified claim. (See Dkt. No. 8) Any opposition to the Government’s motion to strike is to be

filed by April 26, 2021.

Dated: New York, New York
       April 19, 2021
                                                   SO ORDERED.


                                                   _________________________________
                                                   Paul G. Gardephe
                                                   United States District Judge
